Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/9/2020 was filed before the mailing date of this non-final rejection.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,592,115. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the Patent anticipate those of the current application.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 8-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chatterjee et al. (US 10,019,362) in view of Camp et al. (US 2016/0092352).

Regarding claim 1, Chatterjee discloses a computer-implemented method, executed on a computing device, comprising:
receiving a plurality of data streams associated with a plurality of users on an SSD cache memory system associated with a backend storage system [see Col. 5, lines 32-37 plurality of client initiators (users) and Col. 8, lines 43-67; SSD acts as cache for backend storage];
writing a first of the plurality of data streams associated with a first user to a first portion of the SSD cache memory system, wherein the first portion of the SSD cache memory system includes a first erase block within the SSD cache memory system [see Col. 8, lines 43-67; SSD acts as cache for backend storage, data written into (erase) blocks], wherein the first of the plurality of data streams associated with the first user to the first portion of the SSD cache memory system is collectively destaged into the backend storage system [see Col. 9, lines 9, lines 1-23; data is flush to mass storage in blocks].

Chatterjee does not expressly disclose writing data associated with a second user to a second erase block in the SSD cache memory.

[see paragraphs 26 & 101].

Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings of Camp in the system of Chatterjee.

The motivation for doing so would have been to reduce write amplification [see Camp, paragraph 5].

Therefore, it would have been obvious to combine Camp with Chatterjee for the benefits listed above, to obtain the invention as specified in claims xxx.

Regarding claim 2, the combination discloses the computer-implemented method of claim 1 further comprising: erasing the first portion of the SSD cache memory system [see Chatterjee, Col. 12, lines 45-57; blocks in SSD are erased].

Regarding claim 3, the combination discloses the computer-implemented method of claim 2 further comprising:
prior to erasing the first portion of the SSD cache memory system, writing any uncommitted data within the first portion of the SSD cache memory system to the backend storage system [see Chatterjee, Col. 8, lines 43-67; blocks are written back to mass storage first prior to erasure].

Regarding claim 4, the combination discloses the computer-implemented method of claim 2 further comprising:
[see Chatterjee, Col. 12, lines 45-57; valid blocks moved prior to erasure].

Regarding claim 5, the combination discloses the computer-implemented method of claim 1 wherein after the first erase block is filled with the first group of cache pages, writing the first of the plurality of data streams includes writing the first of the plurality of data streams into a first new erase block [see Camp, paragraph 5; fresh erase block is used after all pages of erase block have been written to (full)].

Regarding claim 6, the combination discloses the computer-implemented method of claim 1 wherein after the second erase block is filled with the second group of cache pages, writing the second of the plurality of data streams includes writing the second of the plurality of data streams into a second new erase block [see Camp, paragraph 5; fresh erase block is used after all pages of erase block have been written to (full)].

Claims 8-13 and 15-20 recite the same limitations as claims 1-6 above and are rejected using the same reasoning.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chatterjee in view of Camp and further in view of Nochimowski (US 2009/0100215).

Regarding claims 7 and 14, the combination of Chatterjee and Camp discloses the method of claims 1 and 8 as discussed above.

The combination does not expressly disclose the first and second user having different writing rates to SSD memory.

Nochimowski discloses a first and second user writing to SSD storage at different rates [see paragraph 62].

Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings of Nochimowski in the system of Chatterjee and Camp.

The motivation for doing so would have been for a higher level of reliability [see Nochimowski, paragraph 62].

Therefore, it would have been obvious to combine Nochimowski with Chatterjee and Camp for the benefits listed above, to obtain the invention as specified in claims 7 and 14.

	CLOSING COMMENTS
Conclusion
	(a) Status of Claims In the Application

Per the instant office action, claims 1-20 have received a first action on the merits and are subject of a first action non-final.

	(b) Directions of Future Correspondences


Important Note
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-41402-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RYAN BERTRAM/Primary Examiner, Art Unit 2137